             Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 1 of 33




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,

Plaintiff,                                               CIVIL ACTION NO. 6:21-CV-128

v.                                                            JURY TRIAL DEMANDED

CISCO SYSTEMS, INC.,

Defendant.


       DEFENDANT CISCO SYSTEMS, INC.’S ANSWER TO PLAINTIFF WSOU
      INVESTMENTS, LLC D/B/A BRAZOS LICENSING AND DEVELOPMENT’S
                               COMPLAINT

        Defendant Cisco Systems, Inc. (“Cisco Systems”), by and through undersigned counsel,

hereby answers the Complaint (“Complaint”) filed by plaintiff WSOU Investments, LLC d/b/a

Brazos Licensing and Development (“WSOU”). Cisco Systems hereby responds in numbered

paragraphs corresponding to numbered paragraphs of the Complaint, and in doing so denies the

allegations of the Complaint except as specifically stated:

       1.      This Complaint arises from Cisco Systems’ unlawful infringement of the following
United States patents owned by Brazos: United States Patent Nos. 8,989,216 (“’216 Patent”),
7,443,859 (“’859 Patent”); 8,191,106 (“’106 Patent”); 8,665,733 (“’733 Patent”); and 9,357,014
(“’014 Patent”) (collectively, the “Asserted Patents”).

        ANSWER TO PARAGRAPH 1: Cisco Systems admits that the Complaint was filed by

WSOU against Cisco Systems, alleging patent infringement. Cisco Systems denies that the

Complaint arises from unlawful infringement of the above named patents and any other allegations

in Paragraph 1.




                                                 1
         Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 2 of 33




        2.    Plaintiff Brazos is a limited liability corporation organized and existing under the
laws of Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas
76701.

       ANSWER TO PARAGRAPH 2: Cisco Systems is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained in Paragraph 2 and on that

basis denies each and every allegation.

        3.      Defendant Cisco Systems is a corporation organized under the laws of the State of
California, with its principal place of business at 170 W. Tasman Dr., San Jose, CA 95134. Cisco
Systems is registered to do business in the state of Texas. Cisco Systems is doing business, either
directly or through its agents, on an ongoing basis in this judicial district and elsewhere in the
United States, and has a regular and established place of business in this judicial district at its
campuses at 12515-3 Research Park Loop, Austin, TX 78759, and at 18615 Tuscany Stone, San
Antonio, TX 78258. Cisco Systems may be served with process through its registered agent,
Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th
St., Suite 620, Austin, TX 78701-3218.1

       ANSWER TO PARAGRAPH 3: Cisco Systems denies that it is a corporation organized

under the laws of the State of California. Cisco Systems admits that its principal place of business

is at 170 W. Tasman Dr., San Jose, CA 95134. Cisco Systems admits that it is registered to do

business in the state of Texas, that Cisco Systems has business addresses at 12515-3 Research Park

Loop, Austin, TX 78759, and at 18615 Tuscany Stone, San Antonio, TX 78258. Otherwise, Cisco

Systems Networks denies the allegations in Paragraph 3.

       4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

       ANSWER TO PARAGRAPH 4: Cisco Systems admits that the Complaint purports to

set forth an action for patent infringement under the Patent Laws of the United States, Title 35 of

the United States Code, but denies that there are actual or legal bases for WSOU’s claims. To the

extent Paragraph 4 alleges legal conclusions, no response is required. To the extent an answer is

required, Cisco Systems denies all remaining allegations in Paragraph 4.

       5.    This Court has personal jurisdiction over Cisco Systems in this action because
Cisco Systems has committed acts of infringement of the Asserted Patents within this District


                                                 2
         Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 3 of 33




giving rise to this action, and has established minimum contacts with this forum such that the
exercise of jurisdiction over Cisco Systems would not offend traditional notions of fair play and
substantial justice. Cisco Systems, directly and through subsidiaries or intermediaries, has
committed and continues to commit acts of infringement in this District by, among other things,
making, using, importing, offering to sell, and selling products that infringe the Asserted Patents.
Notably, Cisco Systems has repeatedly failed to dispute that this Court has personal jurisdiction
over it in patent actions. See, e.g., Motion to Dismiss, Monarch Networking Sols. LLC v. Cisco
Sys., Inc., 6:20-cv-00381-ADA (W.D. Tex. July 23, 2020), ECF No. 19; Motion to Dismiss, Sable
Networks, Inc. v. Cisco Sys., Inc., 6:20-cv-00288-ADA (W.D. Tex. June 19, 2020), ECF No. 15.

       ANSWER TO PARAGRAPH 5: Cisco Systems denies that it conducts any “acts of

infringement” related to the Asserted Patents. Cisco Systems admits that it did not dispute personal

jurisdiction in Monarch Networking Sols. LLC v. Cisco Systems Sys., Inc., 6:20-cv-00381-ADA

(W.D. Tex. July 23, 2020) and SableNetworks, Inc. v. Cisco Systems Sys., Inc., 6:20-cv-00288-

ADA (W.D. Tex. June 19, 2020). To the extent Paragraph 5 alleges legal conclusions, no response

is required. To the extent an answer is required, Cisco Systems denies all remaining allegations

in Paragraph 5.

        6.     Venue is proper in this District under 28 U.S.C. §§ 1391(b), (c), (d) and 1400(b).
Cisco Systems is registered to do business in Texas and, upon information and belief, Cisco
Systems has transacted business in this District and has committed acts of direct and indirect
infringement in this District by, among other things, importing, offering to sell, and selling
products that infringe the Asserted Patents. Cisco Systems has a regular and established place of
business in the District, including campuses at 12515-3 Research Park Loop, Austin, TX 78759,
and at 18615 Tuscany Stone, San Antonio, TX 78258.

       ANSWER TO PARAGRAPH 6: Cisco Systems denies that it has “committed acts of

direct and indirect infringement” related to the Asserted Patents. Cisco Systems denies that any

“transacted business in this District” infringes the Asserted Patents. Cisco Systems admits that it

has campuses at 12515-3 Research Park Loop, Austin, TX 78759 and at 18615 Tuscany Stone,

San Antonio, TX 78258. Cisco Systems admits that it is registered to do business in Texas. To

the extent Paragraph 6 alleges claims of indirect infringement, the parties have entered into a

stipulation reflecting withdrawal of such claims and no response is required. See D.I. 22. To the




                                                 3
         Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 4 of 33




extent Paragraph 6 alleges legal conclusions, no response is required. To the extent an answer is

required, Cisco Systems denies all remaining allegations in Paragraph 6.

                                   RESPONSE TO COUNT 1

        7.      Brazos repeats and re-alleges the allegations in the preceding paragraphs as if fully
set forth herein.

       ANSWER TO PARAGRAPH 7: Cisco Systems repeats and re-alleges the responses set

forth in the preceding paragraphs above as though set forth in length herein.

        8.      On March 24, 2015 the U.S. Patent & Trademark Office duly and legally issued the
’216 Patent entitled “Diameter versioning dictionary.” A true and correct copy of the ’216 Patent
is attached as Exhibit A to this Complaint.

       ANSWER TO PARAGRAPH 8: Cisco Systems admits that Exhibit A appears to be a

copy of the ’216 patent, which is titled “Diameter versioning dictionary.”        Cisco Systems is

without sufficient knowledge or information to form a belief as to the truth of the remaining

allegations contained in Paragraph 8 and on that basis denies each and every allegation.

       9.      Brazos is the owner of all rights, title, and interest in and to the ’216 Patent,
including the right to assert all causes of action arising under the ’216 Patent and the right to any
remedies for the infringement of the ’216 Patent.

       ANSWER TO PARAGRAPH 9: Cisco Systems is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained in Paragraph 9 and on that

basis denies each and every allegation.

       10.     Claim 4 of the ’216 Patent recites:

       4. A network node comprising a Diameter protocol command dictionary
       comprising: a first definition for a Diameter protocol command, wherein said
       Diameter protocol command is defined by a first default definition unless a first
       context applies in which case said command is defined by a context-specific
       definition, and the Diameter protocol command dictionary supports multiple
       versions of a standard, a second definition for a Diameter protocol attribute value
       pair (AVP), wherein said command or AVP is defined by a second default definition
       unless a second context applies in which case said AVP is defined by a second
       context-specific definition, wherein said Diameter protocol command dictionary



                                                 4
         Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 5 of 33




       interoperates with a Diameter protocol stack to perform functions for processing
       Diameter messages.

       ANSWER TO PARAGRAPH 10: Cisco Systems admits the allegations in Paragraph 10.

        11.     Cisco Systems has directly infringed and continues to directly infringe, literally
and/or under the doctrine of equivalents, one or more claims, including at least claim 4, of the ’216
Patent in violation of 35 U.S.C. § 271(a) because Cisco Systems makes, uses, offers for sale, sells,
and/or imports certain products, including within this District, such diameter dictionaries that are
implemented in at least the following products: Cisco ASR 5500, Cisco ASR 5700, Cisco ASR
5000 Small Cell Gateway Series, and Cisco Virtual Packet Core (“’216 Accused Products”). Cisco
Systems’ infringing use of the ’216 Accused Products includes its internal use and testing of the
’216 Accused Products.

       ANSWER TO PARAGRAPH 11: Cisco Systems denies each and every allegation

contained in Paragraph 11.

        12.    The ’216 Accused Products satisfy all claim limitations of one or more of the claims
of the ’216 Patent, including at least claim 4.

       ANSWER TO PARAGRAPH 12: Cisco Systems denies each and every allegation

contained in Paragraph 12.

         13.     For example, the ’216 Accused Products implement a network node comprising a
Diameter protocol command dictionary comprising: a first definition for a Diameter protocol
command, wherein said Diameter protocol command is defined by a first default definition unless
a first context applies in which case said command is defined by a context-specific definition, and
the Diameter protocol command dictionary supports multiple versions of a standard. Cisco
Systems provides various diameter dictionaries that are used by the ’216 Accused Products. The
dictionaries included in the Cisco Systems diameter dictionaries are DPCA, DCCA, CSCF, and
Diameter AAA.2 A standard dictionary is used (e.g., a default definition) until there is a specific
context. In the case of a specific context, custom-defined dictionaries are used.3

       ANSWER TO PARAGRAPH 13: Cisco Systems denies each and every allegation

contained in Paragraph 13.

        14.     The ’216 Accused Products also comprise a second definition for a Diameter
protocol attribute value pair (“AVP”), wherein said command or AVP is defined by a second
default definition unless a second context applies in which case said AVP is defined by a second
context-specific definition, wherein said Diameter protocol command dictionary interoperates
with a Diameter protocol stack to perform functions for processing Diameter messages. The
Diameter Attribute Value Pair is used to carry the specific authentication, accounting,
authorization, routing, and security information, and configuration details for the requests made
by the nodes and the replies received by them.4 The Diameter protocol command dictionary


                                                 5
         Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 6 of 33




interoperates with multiple dictionary protocols (e.g., a Diameter protocol stack) to perform
functions for processing Diameter messages.5

       ANSWER TO PARAGRAPH 14: Cisco Systems denies each and every allegation

contained in Paragraph 14.

        15.    Cisco Systems has received notice and actual or constructive knowledge of the ’216
Patent and the infringing nature of the ’216 Accused Products since at least the date of service of
this Complaint.

       ANSWER TO PARAGRAPH 15: To the extent Paragraph 15 alleges legal conclusions,

no response is required. To the extent an answer is required, Cisco Systems denies all allegations

contained in Paragraph 15.

        16.     Since at least the date of service of this Complaint, through its actions, Cisco
Systems has indirectly infringed and continues to indirectly infringe the ’216 Patent in violation
of 35 U.S.C. § 271(b). Cisco Systems has actively induced product makers, distributors, retailers,
and/or end users of the ’216 Accused Products to directly infringe the ’216 Patent throughout the
United States, including within this Judicial District, by, among other things, advertising and
promoting the use of the ’216 Accused Products in various websites, including providing and
disseminating product descriptions, operating manuals, and other instructions on how to
implement and configure the ’216 Accused Products. Examples of such advertising, promoting,
and/or instructing include the documents at:

           •    https://www.cisco.com/c/en/us/products/wireless/asr-5500/index.html

           •    https://www.cisco.com/c/en/us/support/wireless/asr-5500/model.html

           •    https://www.cisco.com/c/en/us/products/collateral/wireless/asr-

                5500/data_sheet_c78-707265.html

           •    https://www.cisco.com/c/en/us/td/docs/wireless/asr_5000/platform/Install-

                ASR5500/b_ASR5500_Install.html

           •    https://www.cisco.com/c/en/us/support/wireless/asr-5700/model.html

           •    https://www.cisco.com/c/en/us/support/wireless/asr-5000-small-cell-

                gateway/series.html

           •    https://www.cisco.com/c/en/us/support/wireless/virtual-packet-core/series.html


                                                6
         Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 7 of 33




       ANSWER TO PARAGRAPH 16: To the extent Paragraph 16 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no response is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 16.

       17.     Cisco Systems does so knowing and intending that its customers and end users will
commit these infringing acts. Cisco Systems also continues to make, use, offer for sale, sell, and/or
import the ’216 Accused Products, despite its knowledge of the ’216 Patent, thereby specifically
intending for and inducing its customers to infringe the ’216 Patent through the customers’ normal
and customary use of the ’216 Accused Products.

       ANSWER TO PARAGRAPH 17: Cisco Systems denies each and every allegation

contained in Paragraph 17.

        18.     In addition, Cisco Systems has indirectly infringed and continues to indirectly
infringe the ’216 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the
United States, or importing into the United States, the ’216 Accused Products with knowledge that
they are especially designed or adapted to operate in a manner that infringes that patent and despite
the fact that the infringing technology or aspects of the products are not a staple article of
commerce suitable for substantial non-infringing use.

       ANSWER TO PARAGRAPH 18: To the extent Paragraph 18 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 18.

         19.    For example, Cisco Systems is aware that the technology described above included
in the ’216 Accused Products enables the product to operate as described above and that such
functionality infringes the ’216 Patent, including claim 4. Cisco Systems continues to sell and offer
to sell these products in the United States after receiving notice of the ’216 Patent and how the
products’ functionality infringe that patent.

       ANSWER TO PARAGRAPH 19: Cisco Systems denies each and every allegation

contained in Paragraph 19.

        20.     The infringing aspects of the ’216 Accused Products can be used only in a manner
that infringes the ’216 Patent and thus have no substantial non-infringing uses. The infringing


                                                 7
         Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 8 of 33




aspects of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-
infringing use.

       ANSWER TO PARAGRAPH 20: Cisco Systems denies each and every allegation

contained in Paragraph 20.

        21.    Brazos has suffered damages as a result of Cisco Systems’ direct and indirect
infringement of the ’216 Patent in an amount adequate to compensate for Cisco Systems’
infringement, but in no event less than a reasonable royalty for the use made of the invention by
Cisco Systems, together with interest and costs as fixed by the Court.

       ANSWER TO PARAGRAPH 21: To the extent Paragraph 21 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims. See

D.I. 22. Otherwise, Cisco Systems denies each and every allegation contained in Paragraph 21.

                                   RESPONSE TO COUNT 2

        22.     Brazos repeats and re-alleges the allegations in the preceding paragraphs as if fully
set forth herein.

       ANSWER TO PARAGRAPH 22: Cisco Systems repeats and re-alleges the responses set

forth in the preceding paragraphs above as though set forth in length herein.

         23.    On October 28, 2008, the U.S. Patent & Trademark Office duly and legally issued
the ’859 Patent entitled “Method and apparatus for address allocation in GPRS networks that
facilitates end-to-end security.” A true and correct copy of the ’859 Patent is attached as Exhibit
B to this Complaint.

       ANSWER TO PARAGRAPH 23: Cisco Systems admits that Exhibit B appears to be a

copy of the ’859 patent, which is titled “Method and apparatus for address allocation in GPRS

networks that facilitates end-to-end security.” Cisco Systems is without sufficient knowledge or

information to form a belief as to the truth of the remaining allegations contained in Paragraph 23

and on that basis denies each and every allegation.

       24.     Brazos is the owner of all rights, title, and interest in and to the ’859 Patent,
including the right to assert all causes of action arising under the ’859 Patent and the right to any
remedies for the infringement of the ’859 Patent.




                                                 8
         Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 9 of 33




       ANSWER TO PARAGRAPH 24: Cisco Systems is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained in Paragraph 24 and on that

basis denies each and every allegation.

       25.     Claim 1 of the ’859 Patent recites:

       1.      A method comprising:

                       receiving an Activate Packet Data Protocol (PDP) Context Request
               message at a Serving General Packet Radio System (GPRS) Support Node
               (SGSN) of a network from a mobile station of the network, the Activate
               PDP Context Request message having an APN (Access Point Name) field
               containing information that explicitly indicates requesting either a private
               network addressor a public network address to be assigned to the mobile
               station; and

                       sending an Activate PDP Context Accept message to the mobile
               station containing information assigning one of a private network address
               and a public network address to the mobile station based on the information
               contained in the APN field of the Activate PDP Context Request message.

       ANSWER TO PARAGRAPH 25: Cisco Systems admits the allegations in paragraph 25.

        26.     Cisco Systems has directly infringed and continues to directly infringe, literally
and/or under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’859
Patent in violation of 35 U.S.C. § 271(a) because Cisco Systems makes, uses, offers for sale, sells,
and/or imports certain products, including within this Judicial District, such as Cisco Systems’
switches that support Cisco Star OS, which is implemented on at least the following products: the
Cisco ASR 5500, Cisco ASR 5700, and Cisco Virtual Packet Core (“’859 Accused Products”).
Cisco Systems’ infringing use of the ’859 Accused Products includes its internal use and testing
of the ’859 Accused Products.

       ANSWER TO PARAGRAPH 26: Cisco Systems denies each and every allegation

contained in Paragraph 26.

        27.    The ’859 Accused Products satisfy all claim limitations of the one or more claims
of the ’859 Patent, including at least claim 1.

       ANSWER TO PARAGRAPH 27: Cisco Systems denies each and every allegation

contained in Paragraph 27.

       28.    By way of example, the ’859 Accused Products practice a method which receives
an Activate Packet Data Protocol (“PDP”) Context Request message at a Serving General Packet


                                                 9
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 10 of 33




Radio System (“GPRS”) Support Node (“SGSN”) of a network from a mobile station of the
network, the Activate PDP Context Request message having an Access Point Name (“APN”) field
containing information that explicitly indicates requesting either a private network address or a
public network address to be assigned to the mobile station. The ’859 Accused Products provide
an SGSN application that runs on the ’859 Accused Products and virtualized platforms.6 SGSN
and Gateway GPRS Support Nodes (“GGSN”) work in conjunction to keep user equipment
connected to the Internet and IP-based applications.7 To resolve received APNs in a PDP activation
request message, the SGSN sends a Create PDP context request (“DNS query”) to the GGSN. The
SGSN, in turn, sends an APN restriction value in the Create PDP context request for establishing
a PDP context.8 The APN restriction value defines the type of APN access, whether private or
public.9

       ANSWER TO PARAGRAPH 28: Cisco Systems denies each and every allegation

contained in Paragraph 28.

         29.    Further, the method practiced by the ’859 Accused Products comprises sending an
Activate PDP Context Accept message to the mobile station containing information assigning one
of a private network address and a public network address to the mobile station based on the
information contained in the APN field of the Activate PDP Context Request message. The SGSN
sends an Activate PDP context to accept message to user equipment/mobile stations along with
the IP address based on the successful GGSN resolution of the DNS query by utilizing APN
restriction value.10 After verifying the APN restriction values, the GGSN creates the PDP context
and sends a create response message back to the SGSN containing the IP address assigned to the
user equipment/mobile station. The SGSN then sends an Activate PDP Context Accept message
to the user equipment/mobile station.11

       ANSWER TO PARAGRAPH 29: Cisco Systems denies each and every allegation

contained in Paragraph 29.

        30.    Cisco Systems has received notice and actual or constructive knowledge of the ’859
Patent and the infringing nature of the ’859 Accused Products since at least the date of service of
this Complaint.

       ANSWER TO PARAGRAPH 30: Cisco Systems denies each and every allegation

contained in Paragraph 30.

       31.     Since at least the date of service of this Complaint, through its actions, Cisco
Systems has indirectly infringed and continues to indirectly infringe the ’859 Patent in violation
of 35 U.S.C. § 271(b). Cisco Systems has actively induced product makers, distributors, retailers,
and/or end users of the ’859 Accused Products to directly infringe the ’859 Patent throughout the
United States, including within this Judicial District, by, among other things, advertising and
promoting the use of the ’859 Accused Products in various websites, including providing and
disseminating product descriptions, operating manuals, and other instructions on how to



                                                10
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 11 of 33




implement and configure the ’859 Accused Products. Examples of such advertising, promoting,
and/or instructing include the documents at:

            •   https://www.cisco.com/c/en/us/td/docs/wireless/asr_5000/21-15_6-9/SGW-

                 Admin/21-15-SGSN-Admin.pdf

            •   https://www.cisco.com/c/en/us/td/docs/wireless/asr_5000/21-3_N5-5/GGSN/21-

                 3-GGSN-Admin/21-GGSN-Admin_chapter_011.html

            •   https://www.cisco.com/c/en/us/products/wireless/asr-5500/index.html

            •   https://www.cisco.com/c/en/us/support/wireless/asr-5700/model.html

            •   https://www.cisco.com/c/en/us/support/wireless/virtual-packet-core/series.html

       ANSWER TO PARAGRAPH 31: To the extent Paragraph 31 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 31.

       32.     Cisco Systems does so knowing and intending that its customers and end users will
commit these infringing acts. Cisco Systems also continues to make, use, offer for sale, sell, and/or
import the ’859 Accused Products, despite its knowledge of the ’859 Patent, thereby specifically
intending for and inducing its customers to infringe the ’859 Patent through the customers’ normal
and customary use of the ’859 Accused Products.

       ANSWER TO PARAGRAPH 32: Cisco Systems denies each and every allegation

contained in Paragraph 32.

        33.    In addition, Cisco Systems has indirectly infringed and continues to indirectly
infringe the ’859 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the
United States, or importing into the United States, the ’859 Accused Products with knowledge that
they are especially designed or adapted to operate in a manner that infringes that patent and despite
the fact that the infringing technology or aspects of the products are not a staple article of
commerce suitable for substantial non-infringing use.

       ANSWER TO PARAGRAPH 33: To the extent Paragraph 33 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and



                                                 11
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 12 of 33




no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 33.

         34.    For example, Cisco Systems is aware that the Cisco Star OS technology included
in the ’859 Accused Products enables the products to operate as described above and that such
functionality infringes the ’859 Patent, including claim 1. Cisco Systems continues to sell and offer
to sell such products in the United States after receiving notice of the ’859 Patent and how the
products’ functionality infringes that patent.

       ANSWER TO PARAGRAPH 34: Cisco Systems denies each and every allegation

contained in Paragraph 34.

        35.     The infringing aspects of the ’859 Accused Products can be used only in a manner
that infringes the ’859 Patent and thus have no substantial non-infringing uses. The infringing
aspects of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-
infringing use.

       ANSWER TO PARAGRAPH 35: Cisco Systems denies each and every allegation

contained in Paragraph 35.

        36.    Brazos has suffered damages as a result of Cisco Systems’ direct and indirect
infringement of the ’859 Patent in an amount adequate to compensate for Cisco Systems’
infringement, but in no event less than a reasonable royalty for the use made of the invention by
Cisco Systems, together with interest and costs as fixed by the Court.

       ANSWER TO PARAGRAPH 36: To the extent Paragraph 36 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 36.

                                   RESPONSE TO COUNT 3

        37.     Brazos repeats and re-alleges the allegations in the preceding paragraphs as if fully
set forth herein.

       ANSWER TO PARAGRAPH 37: Cisco Systems repeats and re-alleges the responses set

forth in the preceding paragraphs above as though set forth in length herein.

      38.     On May 29, 2012, the U.S. Patent & Trademark Office duly and legally issued the
’106 Patent entitled “System and method of network access security policy management for


                                                 12
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 13 of 33




multimodal device.” A true and correct copy of the ’106 Patent is attached as Exhibit C to this
Complaint.

       ANSWER TO PARAGRAPH 38: Cisco Systems admits that Exhibit C appears to be a

copy of the ’106 patent, which is titled “System and method of network access security policy

management for multimodal device.”          Cisco Systems is without sufficient knowledge or

information to form a belief as to the truth of the remaining allegations contained in Paragraph 38

and on that basis denies each and every allegation.

       39.     Brazos is the owner of all rights, title, and interest in and to the ’106 Patent,
including the right to assert all causes of action arising under the ’106 Patent and the right to any
remedies for the infringement of the ’106 Patent.

       ANSWER TO PARAGRAPH 39: Cisco Systems is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained in Paragraph 39 and on that

basis denies each and every allegation.

       40.     Claim 1 of the ’106 Patent recites:

       1. A system for network access security policy management of multimodal access
       to a converged network, the system comprising:

       an inter-technology change-off monitoring entity (ICME) for detecting an inter-
       technology change-off of a multimodal device from a first access technology of the
       converged network to a second access technology of the converged network, and
       for transmitting an inter-technology change-off message;

       a policy database for storing a plurality of access technology policies; and

       a policy manager for receiving said inter-technology change-off message from the
       ICME, for searching said policy database for an access technology policy
       corresponding to said second access technology, for determining appropriate
       policies to be enforced, and for distributing said appropriate policies to at least one
       policy enforcement point (PEF) for enforcing said appropriate policies in respect
       of access by the multimodal device to the converged network,

       wherein at least one of the ICME and the policy manager is implemented in
       hardware.

       ANSWER TO PARAGRAPH 40: Cisco Systems admits the allegations in paragraph 40.



                                                 13
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 14 of 33




        41.     Cisco Systems has directly infringed and continues to directly infringe, literally
and/or under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’106
Patent in violation of 35 U.S.C. § 271(a) because Cisco Systems makes, uses, offers for sale, sells,
and/or imports certain products, including within this Judicial District, such as the Cisco Packet
Gateway and Policy Manager, which is implemented on at least the following products: Cisco
Cloud Services Router 1000V Series, Cisco 1000 Series Aggregation Services Routers, Cisco ASR
9000 Series Aggregation Services Routers, Cisco 5500 Series Wireless Controllers, Cisco 8500
Series Wireless Controllers, Cisco Virtual Wireless Controller, and Cisco Aironet 1530, 1550, and
1570 Series Outdoor Access Points (“’106 Accused Products”). Cisco Systems’ infringing use of
the ’106 Accused Products includes its internal use and testing of the ’106 Accused Products.

       ANSWER TO PARAGRAPH 41: Cisco Systems denies each and every allegation

contained in Paragraph 41.

        42.     The ’106 Accused Products satisfy all claim limitations of at least one or more of
the claims of the ’106 Patent, including at least claim 1.

       ANSWER TO PARAGRAPH 42: Cisco Systems denies each and every allegation

contained in Paragraph 42.

        43.     By way of example, the ’106 Accused Products practice a system for network
access security policy management of multimodal access to a converged network. Cisco Systems
provides a system for network access security policy management of multimodal access (e.g., Wi-
Fi and cellular access) to a converged network (e.g., the network comprises both Wi-Fi and cellular
technology). Cisco Systems’ converged network architecture comprises elements including, but
not limited to, Access Points (“APs”), Wireless Controllers (“WLCs”), Wireless Access Gateway
(“WAG”), Packet Gateway (“PGW”), Policy and Charging Rule Function (“PCRF”), Policy and
Charging Enforcement Function (“PCEF”).12

       ANSWER TO PARAGRAPH 43: Cisco Systems denies each and every allegation

contained in Paragraph 43.

        44.    The ’106 Accused Products practice an inter-technology change-off monitoring
entity (“ICME”) for detecting an inter-technology change-off of a multimodal device from a first
access technology (e.g., a 3G/4G/LTE network) of the converged network to a second access
technology of the converged network (e.g., WLAN), and for transmitting an inter-technology
change-off message (e.g., via a DHCP message).13 The ’106 Accused Products enables user
equipment (“UE”) connected to, e.g., an LTE network to initiate authentication using available
cellular network credentials after which a DHCP sequence is performed signaling the start of the
handoff process between access technologies (e.g., detecting an inter-technology change-off).14

       ANSWER TO PARAGRAPH 44: Cisco Systems denies each and every allegation

contained in Paragraph 44.


                                                 14
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 15 of 33




        45.    Further, the ’106 Accused Products practice a policy database for storing a plurality
of access technology policies. Cisco System’s PCRF Authentication, Authorization, and
Accounting (“AAA”) servers store subscriber profiles (e.g., storing a plurality of access
technology policies) and provide subscriber management, authentication, and network policy
control functionalities.15 The stored subscriber profiles affect applied services for a UE.16

       ANSWER TO PARAGRAPH 45: Cisco Systems denies each and every allegation

contained in Paragraph 45.

        46.      Finally, the ’106 Accused Products practice a policy manager for receiving said
inter-technology change-off message from the ICME, for searching said policy database for an
access technology policy corresponding to said second access technology, for determining
appropriate policies to be enforced, and for distributing said appropriate policies to at least one
policy enforcement point (“PEF”) for enforcing said appropriate policies in respect of access by
the multimodal device to the converged network. The ’106 Accused Products provide WiFi-
cellular offloading combining the functionality of Proxy Mobile IPv6 (“PMIPv6”) and GPRS
Tunneling Protocol (“GTP”) on the Cisco Intelligent Services Gateway (“ISG”) framework and/or
the WAG.17 This functionality provides handover processing for UEs based upon a received
message(s) at the ISG/WAG.18 Cisco Systems’ network architecture consists of, including but not
limited to, an ISG/WAG in which edge access devices deliver flexible and scalable services to
subscribers which is, in turn, connected to the AAA/PCRF servers to facilitate the retrieval of
subscriber information (e.g., a policy manager for receiving a [sic] inter-technology change-off
message from the ICME which searches a policy database for an access technology).19 The
ISG/WAG, as an example, implements Policy Enforcement Points (“PEPs”), a component of
policy-based management (e.g., determinining [sic] appropriate policies to be enforced).20 The
ISG/WAG retrieves the service profile data associated with the second access technology from the
AAA/PCRF serversand acts as a policy manager for providing policy management functions (e.g.,
distributing said appropriate policies to at least one policy enforcement point). When the service
profile is retrieved and a user session is created, the policies are enforced for the UE (e.g., a
multimodal device) by the ISG/WAG (e.g., PEF) for enforcing said appropriate policies in respect
of access by the multimodal device to the converged network).21

       ANSWER TO PARAGRAPH 46: Cisco Systems denies each and every allegation

contained in Paragraph 46.

       47.    The ’106 Accused Products practice a system wherein at least one of the ICME and
the policy manager is implemented in hardware. Cisco Systems provides, as one example, the
ASR5000 Series hardware for AP/WLAN control (e.g., an ICME) and the Cisco ASR1000 which
implements the ISG/WAG (e.g., the policy manager).22

       ANSWER TO PARAGRAPH 47: Cisco Systems denies each and every allegation

contained in Paragraph 47.




                                                15
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 16 of 33




        48.    Cisco Systems has received notice and actual or constructive knowledge of the ’106
Patent and the infringing nature of the ’106 Accused Products since at least the date of service of
this Complaint.

       ANSWER TO PARAGRAPH 48: Cisco Systems denies each and every allegation

contained in Paragraph 48.

        49.     Since at least the date of service of this Complaint, through its actions, Cisco
Systems has indirectly infringed and continues to indirectly infringe the ’106 Patent in violation
of 35 U.S.C. § 271(b). Cisco Systems has actively induced product makers, distributors, retailers,
and/or end users of the ’106 Accused Products to directly infringe the ’106 Patent throughout the
United States, including within this Judicial District, by, among other things, advertising and
promoting the use of the ’106 Accused Products in various websites, including providing and
disseminating product descriptions, operating manuals, and other instructions on how to
implement and configure the ’106 Accused Products. Examples of such advertising, promoting,
and/or instructing include the documents at:

         • https://www.cisco.com/c/en/us/td/docs/wireless/asr_5000/20/ePDG/b_20-ePDG-

           Admin/b_20-ePDG-Admin_chapter_01.html

         • https://www.ciscolive.com/c/dam/r/ciscolive/emea/docs/2016/pdf/BRKSPG-2065.pdf

         • https://www.cisco.com/c/en/us/products/wireless/pgw-packet-data-network-

           gateway/index.html

         • https://www.cisco.com/c/en/us/td/docs/wireless/asr_5000/21-11_6-5/SAEGW-

           Admin/21-11-SAEGW-Admin.pdf

         • https://www.cisco.com/c/en/us/support/routers/cloud-services-router-1000v-

           series/series.html

         • https://www.cisco.com/c/en/us/support/routers/asr-1000-series-aggregation-services-

           routers/series.html

         • https://www.cisco.com/c/en/us/support/routers/asr-9000-series-aggregation-services-

           routers/series.html

         • https://www.cisco.com/c/en/us/support/wireless/8500-series-wireless-



                                                16
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 17 of 33




           controllers/series.html

       ANSWER TO PARAGRAPH 49: To the extent Paragraph 49 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 49.

       50.     Cisco Systems does so knowing and intending that its customers and end users will
commit these infringing acts. Cisco Systems also continues to make, use, offer for sale, sell, and/or
import the ’106 Accused Products, despite its knowledge of the ’106 Patent, thereby specifically
intending for and inducing its customers to infringe the ’106 Patent through the customers’ normal
and customary use of the ’106 Accused Products.

       ANSWER TO PARAGRAPH 50: Cisco Systems denies each and every allegation

contained in Paragraph 50.

        51.    In addition, Cisco Systems has indirectly infringed and continues to indirectly
infringe the ’106 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the
United States, or importing into the United States, the ’106 Accused Products with knowledge that
they are especially designed or adapted to operate in a manner that infringes that patent and despite
the fact that the infringing technology or aspects of the products are not a staple article of
commerce suitable for substantial non-infringing use.

       ANSWER TO PARAGRAPH 51: To the extent Paragraph 51 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 51.

        52.     For example, Cisco Systems is aware that the technology described above included
in the ’106 Accused Products enables the product to operate as described above and that such
functionality infringes the ’106 Patent, including claim 1. Cisco Systems continues to sell and offer
to sell such products in the United States after receiving notice of the ’106 Patent and how the
products’ functionality infringes that patent.

       ANSWER TO PARAGRAPH 52: Cisco Systems denies each and every allegation

contained in Paragraph 52.

        53.     The infringing aspects of the ’106 Accused Products can be used only in a manner
that infringes the ’106 Patent and thus have no substantial non-infringing uses. The infringing


                                                 17
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 18 of 33




aspects of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-
infringing use.

       ANSWER TO PARAGRAPH 53: Cisco Systems denies each and every allegation

contained in Paragraph 53.

        54.    Brazos has suffered damages as a result of Cisco Systems’ direct and indirect
infringement of the ’106 Patent in an amount adequate to compensate for Cisco Systems’
infringement, but in no event less than a reasonable royalty for the use made of the invention by
Cisco Systems, together with interest and costs as fixed by the Court.

       ANSWER TO PARAGRAPH 54: To the extent Paragraph 54 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco denies each and

every allegation contained in Paragraph 54.

                                   RESPONSE TO COUNT 4

        55.     Brazos repeats and re-alleges the allegations in the preceding paragraphs as if fully
set forth herein.

       ANSWER TO PARAGRAPH 55: Cisco Systems repeats and re-alleges the responses set

forth in the preceding paragraphs above as though set forth in length herein.

        56.    On March 4, 2014 the U.S. Patent & Trademark Office duly and legally issued the
’733 Patent entitled “Method and apparatus for round trip delay KPI monitoring in live network
using user plane probe session.” A true and correct copy of the ’733 Patent is attached as Exhibit
D to this Complaint.

       ANSWER TO PARAGRAPH 56: Cisco Systems admits that Exhibit D appears to be a

copy of the ’733 patent, which is titled “Method and apparatus for round trip delay KPI monitoring

in live network using user plane probe session.” Cisco Systems is without sufficient knowledge

or information to form a belief as to the truth of the remaining allegations contained in Paragraph

56 and on that basis denies each and every allegation.

       57.     Brazos is the owner of all rights, title, and interest in and to the ’733 Patent,
including the right to assert all causes of action arising under the ’733 Patent and the right to any
remedies for the infringement of the ’733 Patent.


                                                 18
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 19 of 33




       ANSWER TO PARAGRAPH 57: Cisco Systems is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained in Paragraph 57 and on that

basis denies each and every allegation.

       58.     Claim 1 of the ’733 Patent recites:

       1. A method for apportioning delays of a plurality of network elements on a round
       trip path in a network, said method comprising the steps of:

       Transmitting, at a user element, a loopback packet having a probe session indicator
       along said round trip path, wherein said roundtrip path reaches a core network
       element, and wherein the loopback packet is received at said user element after
       completing said roundtrip path;

       determining at each of said plurality of network elements on said round trip path
       the presence of said probe session indicator, and responsive to the presence of said
       probe session indicator, logging a first timestamp corresponding to the time of
       receipt of said loopback message, and a second timestamp corresponding to the
       time of retransmission of said loopback message; and

       transmitting at each of said plurality of network elements said first and second
       timestamps to a network management system.

       ANSWER TO PARAGRAPH 58: Cisco Systems admits the allegations in Paragraph 58.

        59.     Cisco Systems has directly infringed and continues to directly infringe, literally
and/or under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’733
Patent in violation of 35 U.S.C. § 271(a) because Cisco Systems makes, uses, offers for sale, sells,
and/or imports certain products, including within this Judicial District, such as the Cisco IOS
15.6M and above, which is implemented on at least the following products: Cisco 800 Series
Industrial Integrated Services Routers, Cisco 800M Integrated Services Router, Cisco 1000 Series
Connected Grid Routers, Cisco 2000 Series Connected Grid Routers, Cisco Catalyst 9200 Series
Switches, Cisco Catalyst 9300 Series Switches, Cisco Catalyst 9400 Series Switches, Cisco
Catalyst 9500 Series Switches, and Cisco Catalyst 9600 Series Switches (“’733 Accused
Products”). Cisco Systems’ infringing use of the ’733 Accused Products includes its internal use
and testing of the ’733 Accused Products.

       ANSWER TO PARAGRAPH 59: Cisco Systems denies each and every allegation

contained in Paragraph 59.

        60.    The ’733 Accused Products satisfy all claim limitations of one or more of the claims
of the ’733 Patent, including at least claim 1.




                                                 19
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 20 of 33




       ANSWER TO PARAGRAPH 60: Cisco Systems denies each and every allegation

contained in Paragraph 60.

        61.     For example, the ’733 Accused Products practice a method for apportioning delays
of a plurality of network elements on a round trip path in a network. The ’733 Accused Products
implement the use of IP Service Level Agreements (“SLA”), which collect network performance
metrics data that includes delay, jitter, packet loss, packet sequencing, path, connectivity, server,
or website download time, or voice quality scores.23 IP SLAs minimize these processing delays on
the source device as well as on the target device to determine round-trip times.

       ANSWER TO PARAGRAPH 61: Cisco Systems denies each and every allegation

contained in Paragraph 61.

        62.    The ’733 Accused Products practice a method of transmitting, at a user element, a
loopback packet having a probe session indicator along said round trip path, wherein said roundtrip
path reaches a core network element, and wherein the loopback packet is received at said user
element after completing said roundtrip path. The ’733 Accused Products implement the use of IP
SLAs, which provide various network performance metrics such as delay, jitter, and packet loss to
the user device (e.g., a user element). By way of example, IP SLAs test packets (e.g., loopback
packets) via time stamping to minimize processing delays. The source and target devices (e.g.,
network elements) record round-trip time stamps using the time indicator (e.g., a probe session
indicator) embedded in the IP SLA packets.

       ANSWER TO PARAGRAPH 62: Cisco Systems denies each and every allegation

contained in Paragraph 62.

        63.     Further, the ’733 Accused Products practice a method of determining at each of the
plurality of network elements on said round trip path the presence of said probe session indicator,
and responsive to the presence of said probe session indicator, logging a first timestamp
corresponding to the time of receipt of said loopback message, and a second timestamp
corresponding to the time of retransmission of said loopback message. IP SLA packets (e.g.,
loopback packets) record time stamps during reception and transmission at each network element.
The source and target devices (e.g., network elements) record timestamps along a roundtrip packet
processing path. When the packet is received, the timestamps are collected by the embedded packet
indicators.24 A timestamp is recorded corresponding to the time of receipt of said loopbackmessage,
and another timestamp is recorded corresponding to the time the loopback packet is sent(e.g., the
time of retransmission).25

       ANSWER TO PARAGRAPH 63: Cisco Systems denies each and every allegation

contained in Paragraph 63.

        64.     Lastly, the ’733 Accused Products practice a method of transmitting at each of said
plurality of network elements said first and second timestamps to a network management system.


                                                 20
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 21 of 33




Each network element transmits the two timestamps in response to the IP SLA packet(s). A round-
trip starts with sending an IP SLA packet from the source router to the target router and back again
from the target router to the source router. The timestamps collected from the network elements
can be reported (e.g., transmitted) to the network management system.26

       ANSWER TO PARAGRAPH 64: Cisco Systems denies each and every allegation

contained in Paragraph 64.

        65.    Cisco Systems has received notice and actual or constructive knowledge of the ’733
Patent and the infringing nature of the ’733 Accused Products since at least the date of service of
this Complaint.

       ANSWER TO PARAGRAPH 65: Cisco Systems denies each and every allegation

contained in Paragraph 65.

        66.     Since at least the date of service of this Complaint, through its actions, Cisco
Systems has indirectly infringed and continues to indirectly infringe the ’733 Patent in violation
of 35 U.S.C. § 271(b). Cisco Systems has actively induced product makers, distributors, retailers,
and/or end users of the ’733 Accused Products to directly infringe the ’733 Patent throughout the
United States, including within this Judicial District, by, among other things, advertising and
promoting the use of the ’733 Accused Products in various websites, including providing and
disseminating product descriptions, operating manuals, and other instructions on how to
implement and configure the ’733 Accused Products. Examples of such advertising, promoting,
and/or instructing include the documents at:

            •   https://www.cisco.com/c/en/us/support/routers/800-series-industrial-

                routers/series.html

            •   https://www.cisco.com/c/en/us/support/routers/800m-integrated-services-router-

                isr/model.html

            •   https://www.cisco.com/c/en/us/support/routers/2000-series-connected-grid-

                routers/series.html

            •   https://www.cisco.com/c/en/us/support/switches/catalyst-9200-r-series-

                switches/series.html

            •   https://www.cisco.com/c/en/us/td/docs/ios-xml/ios/ipsla/configuration/15-mt/sla-

                15-mt-book/sla_overview-0.html


                                                21
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 22 of 33




            •   https://learningnetwork.cisco.com/s/blogs/a0D3i000002SKN0EAO/ip-sla-

                fundamentals

            •   https://www.cisco.com/c/en/us/support/ios-nx-os-software/ios-15-4m-t/products-

                installation-and-configuration-guides-list.html

       ANSWER TO PARAGRAPH 66: To the extent Paragraph 66 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 66.

       67.     Cisco Systems does so knowing and intending that its customers and end users will
commit these infringing acts. Cisco Systems also continues to make, use, offer for sale, sell, and/or
import the ’733 Accused Product, despite its knowledge of the ’733 Patent, thereby specifically
intending for and inducing its customers to infringe the ’733 Patent through the customers’ normal
and customary use of the ’733 Accused Products.

       ANSWER TO PARAGRAPH 67: Cisco Systems denies each and every allegation

contained in Paragraph 67.

        68.    In addition, Cisco Systems has indirectly infringed and continues to indirectly
infringe the ’733 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the
United States, or importing into the United States, the ’733 Accused Products with knowledge that
they are especially designed or adapted to operate in a manner that infringes that patent and despite
the fact that the infringing technology or aspects of the products are not a staple article of
commerce suitable for substantial non-infringing use.

       ANSWER TO PARAGRAPH 68: To the extent Paragraph 68 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 68.

         69.    For example, Cisco Systems is aware that the technology described above included
in the ’733 Accused Products enables the products to operate as described above and that such
functionality infringes the ’733 Patent, including claim 1. Cisco Systems continues to sell and offer
to sell the ’733 Accused Products in the United States after receiving notice of the ’733 Patent and
how the product’s functionality infringes that patent.


                                                 22
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 23 of 33




       ANSWER TO PARAGRAPH 69: Cisco Systems denies each and every allegation

contained in Paragraph 69.

        70.     The infringing aspects of the ’733 Accused Products can be used only in a manner
that infringes the ’733 Patent and thus have no substantial non-infringing uses. The infringing
aspects of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-
infringing use.

       ANSWER TO PARAGRAPH 70: Cisco Systems denies each and every allegation

contained in Paragraph 70.

        71.    Brazos has suffered damages as a result of Cisco Systems’ direct and indirect
infringement of the ’733 Patent in an amount adequate to compensate for Cisco Systems’
infringement, but in no event less than a reasonable royalty for the use made of the invention by
Cisco Systems, together with interest and costs as fixed by the Court.

       ANSWER TO PARAGRAPH 71: To the extent Paragraph 71 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 71.

                                   RESPONSE TO COUNT 5

        72.     Brazos repeats and re-alleges the allegations in the preceding paragraphs as if fully
set forth herein.

       ANSWER TO PARAGRAPH 72: Cisco Systems repeats and re-alleges the responses set

forth in the preceding paragraphs above as though set forth in length herein.

       73.    On May 31, 2016, the U.S. Patent & Trademark Office duly and legally issued the
’014 Patent entitled “Service-based networking.” A true and correct copy of the ’014 Patent is
attached as Exhibit E to this Complaint.

       ANSWER TO PARAGRAPH 73: Cisco Systems admits that Exhibit E appears to be a

copy of the ’014 patent, which is titled “Service-based networking.” Cisco Systems is without

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

contained in Paragraph 73 and on that basis denies each and every allegation.



                                                 23
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 24 of 33




       74.     Brazos is the owner of all rights, title, and interest in and to the ’014 Patent,
including the right to assert all causes of action arising under the ’014 Patent and the right to any
remedies for the infringement of the ’014 Patent.

       ANSWER TO PARAGRAPH 74: Cisco Systems is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained in Paragraph 74 and on that

basis denies each and every allegation.

       75.     Claim 18 of the ’014 Patent recites:

       18. A method, comprising:

       running, by a processor, a connected services stack, the connected services stack
       comprising a connected services layer configured to operate below an application
       layer and above a transport layer, wherein the connected services layer is
       configured to support establishment of a service connection between the connected
       services layer and a remote connected services layer of a remote endpoint, wherein
       the connected services layer is configured to support establishment of the service
       connection based on a service name of the connected services layer, a service name
       of the remote connected services layer, and a service connection identifier for the
       service connection, wherein the connected services layer is configured to:

       send, toward a server, a service connection request message comprising the service
       name of the connected services layer and the service name of the remote connected
       services layer of the remote endpoint; and

       receive, from the server, a service connection response message comprising the
       service name of the remote connected services layer of the remote endpoint, an
       Internet Protocol (IP) address of the remote endpoint, and the service connection
       identifier for the service connection.

       ANSWER TO PARAGRAPH 75: Cisco Systems admits the allegations in Paragraph 75.

        76.     Cisco Systems has directly infringed and continues to directly infringe, literally
and/or under the doctrine of equivalents, one or more claims, including at least claim 18, of the
’014 Patent in violation of 35 U.S.C. § 271(a) because Cisco Systems makes, uses, offers for sale,
sells, and/or imports certain products, including within this Judicial District, such as the Cisco
Ultra 5G packet core solution, which is implemented on at least the following products: Cisco
Ultra Cloud Core, and the Cisco Ultra / Virtual Packet Core (VPCSW) (“’014 Accused Products”).
Cisco Systems’ infringing use of the ’014 Accused Products includes its internal use and testing
of the ’014 Accused Products.

       ANSWER TO PARAGRAPH 76: Cisco Systems denies each and every allegation

contained in Paragraph 76.


                                                 24
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 25 of 33




        77.    The ’014 Accused Products satisfy all claim limitations of one or more of the claims
of the ’014 Patent, including at least claim 18.

       ANSWER TO PARAGRAPH 77: Cisco Systems denies each and every allegation

contained in Paragraph 77.

        78.      For example, the ’014 Accused Products practice a method comprising running, by
a processor, a connected services stack, the connected services stack comprising a connected
services layer configured to operate below an application layer and above a transport layer, wherein
the connected services layer is configured to support establishment of a service connection between
the connected services layer and a remote connected services layer of a remote endpoint,wherein
the connected services layer is configured to support establishment of the service connection based
on a service name of the connected services layer, a service name of the remote connected services
layer, and a service connection identifier for the service connection. Cisco provides an Ultra 5G
packet core solution which is based on the 3GPP 5G Service-Based Architecture.27 In the 3GPP
5G Service-Based Architecture, the functions of a 5G network component are delivered by way of
a set of interconnected Network Functions (“NF”) that can access other NF services.28 Each NF
node runs a transmission control protocol/Internet protocol (“TCP/IP”) stack (e.g., a connected
services stack). An NF allows establishment of service connections with other remote NFs using
the name of the service producer instance (e.g., a servicename of the connected services layer),
name of the service consumer instance (e.g., a service nameof the remote connected services layer),
and a unique ID of the service instance within the given NF instance (e.g., a service connection
identifier for the service connection).

       ANSWER TO PARAGRAPH 78: Cisco Systems denies each and every allegation

contained in Paragraph 78.

       79.     Further, the ’014 Accused Products comprise a method wherein the connected
services layer is configured to send, toward a server, a service connection request message
comprising the service name of the connected services layer and the service name of the remote
connected services layer of the remote endpoint. In the 5G Service-Based Architecture, the
Network Repository Function (“NRF”) (e.g., a server) allows an NF to register its services with
the NRF. Additionally, the NRF provides a “NFDiscovery” service that can be used by NF
consumers in a HTTP request to discover services offered by NF producers (e.g., a remote
endpoint).30 The “NF Discovery” service supports the “NFService” data type which can be sent
by the consumer to the NRF in a HTTP request (e.g., a service connection request message) to
discover the services and other connection parameters of the producer.31 The “NFService” data
type supports different attributes such as IP address and serviceInstanceID (e.g., a service
connection identifier for the service connection).32

       ANSWER TO PARAGRAPH 79: Cisco denies each and every allegation contained in

Paragraph 79.




                                                25
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 26 of 33




        80.    Finally, the ’014 Accused Products comprise a method wherein the connected
services layer is configured to receive, from the server, a service connection response message
comprising the service name of the remote connected services layer of the remote endpoint, an
Internet Protocol (IP) address of the remote endpoint, and the service connection identifier for the
service connection. The NRF (e.g., a server) receives the request and will reply to the NF consumer
with the HTTP Response message that contains the service name, IP address of the producer and
the serviceInstance ID (e.g., a service connection identifier for the service connection).33

       ANSWER TO PARAGRAPH 80: Cisco Systems denies each and every allegation

contained in Paragraph 80.

        81.    Cisco Systems has received notice and actual or constructive knowledge of the ’014
Patent and the infringing nature of the ’014 Accused Products since at least the date of service of
this Complaint.

       ANSWER TO PARAGRAPH 81: Cisco Systems denies each and every allegation

contained in Paragraph 81.

        82.     Since at least the date of service of this Complaint, through its actions, Cisco
Systems has indirectly infringed and continues to indirectly infringe the ’014 Patent in violation
of 35 U.S.C. § 271(b). Cisco Systems has actively induced product makers, distributors, retailers,
and/or end users of the ’014 Accused Products to directly infringe the ’014 Patent throughout the
United States, including within this Judicial District, by, among other things, advertising and
promoting the use of the ’014 Accused Products in various websites, including providing and
disseminating product descriptions, operating manuals, and other instructions on how to
implement and configure the ’014 Accused Products. Examples of such advertising, promoting,
and/or instructing include the documents at:

           •    https://www.cisco.com/c/en/us/products/collateral/wireless/packet-

                core/datasheet-c78-744630.html

           •    https://www.cisco.com/c/en/us/products/collateral/wireless/packet-

                core/datasheet-c78-741418.html

           •    https://www.cisco.com/c/en/us/solutions/service-provider/mobile-internet/ultra-

                5g-packet-core-solution-whitepaper.html

           •    https://www.cisco.com/c/dam/en/us/products/collateral/routers/network-

                convergence-system-500-series-routers/white-paper-c11-740360.pdf

           •    https://www.cisco.com/c/en/us/products/wireless/packet-core/index.html

                                                26
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 27 of 33




       ANSWER TO PARAGRAPH 82: To the extent Paragraph 82 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 82.

       83.     Cisco Systems does so knowing and intending that its customers and end users will
commit these infringing acts. Cisco Systems also continues to make, use, offer for sale, sell, and/or
import the ’014 Accused Products, despite its knowledge of the ’014 Patent, thereby specifically
intending for and inducing its customers to infringe the ’014 Patent through the customers’ normal
and customary use of the ’014 Accused Products.

       ANSWER TO PARAGRAPH 83: Cisco Systems denies each and every allegation

contained in Paragraph 83.

        84.    In addition, Cisco Systems has indirectly infringed and continues to indirectly
infringe the ’014 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the
United States, or importing into the United States, the ’014 Accused Products with knowledge that
they are especially designed or adapted to operate in a manner that infringes that patent and despite
the fact that the infringing technology or aspects of the products are not a staple article of
commerce suitable for substantial non-infringing use.

       ANSWER TO PARAGRAPH 84: To the extent Paragraph 84 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 84.

        85.       For example, Cisco Systems is aware that the technology described above included
in the ’014 Accused Products enables the products to operate as described above and that such
functionality infringes the ’014 Patent, including claim 18. Cisco Systems continues to sell and
offer to sell the ’014 Accused Products in the United States after receiving notice of the ’014 Patent
and how the product’s functionality infringes that patent.

       ANSWER TO PARAGRAPH 85: Cisco Systems denies each and every allegation

contained in Paragraph 85.

        86.     The infringing aspects of the ’014 Accused Products can be used only in a manner
that infringes the ’014 Patent and thus have no substantial non-infringing uses. The infringing
aspects of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-
infringing use.


                                                 27
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 28 of 33




       ANSWER TO PARAGRAPH 86: Cisco Systems denies each and every allegation

contained in Paragraph 86.

        87.    Brazos has suffered damages as a result of Cisco Systems’ direct and indirect
infringement of the ’014 Patent in an amount adequate to compensate for Cisco Systems’
infringement, but in no event less than a reasonable royalty for the use made of the invention by
Cisco Systems, together with interest and costs as fixed by the Court.

       ANSWER TO PARAGRAPH 87: To the extent Paragraph 87 alleges claims of indirect

infringement, the parties have entered into a stipulation reflecting withdrawal of such claims and

no answer is required. See D.I. 22. To the extent an answer is required, Cisco Systems denies

each and every allegation contained in Paragraph 87.

                                    PRAYER FOR RELIEF

       Cisco denies that WSOU is entitled to either the requested relief or any other relief.

                                           DEFENSES

       Cisco hereby asserts the following defenses without undertaking or otherwise shifting any

applicable burdens of proof. Cisco reserves the right to assert additional defenses, as warranted by

facts revealed through investigation and discovery.

                    FIRST DEFENSE – FAILURE TO STATE A CLAIM

       WSOU’s Complaint fails to state a claim on which relief can be granted.

                       SECOND DEFENSE – NON-INFRINGEMENT

       Cisco does not infringe, has not infringed, and does not and has not induced infringement

or contributed to infringement of any claim of the ’216, ’859, ’106, ’733, or ’104 patents

(collectively, the “Patents-in-Suit”) under any theory, including literal infringement or

infringement under the doctrine of equivalents.




                                                  28
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 29 of 33




                     THIRD DEFENSE – NO WILLFUL INFRINGEMENT

       WSOU is not entitled to enhanced damages under 35 U.S.C. § 284 because Cisco Systems

has not intentionally, willfully, or deliberately infringed any claim of the Asserted Patents, or acted

with egregious conduct.

                   FOURTH DEFENSE – INVALIDITY AND INELIGIBILITY

       Each and every claim of the Asserted Patents is invalid and/or ineligible for failure to meet

the conditions and requirements for patentability set forth, inter alia, in 35 U.S.C. § 101, et seq.,

including, without limitation, 35 U.S.C. §§ 101, 102, 103, and/or 112.

    FIFTH DEFENSE – PROSECUTION HISTORY ESTOPPEL AND DISCLAIMER

       By virtue of statements, amendments made, and/or positions taken during prosecution of

the application for the Asserted Patents and/or related patents or patent applications, whether

explicit or implicit, WSOU is barred from claiming that the Asserted Patents cover or include,

either literally or by application of the doctrine of equivalents, any of Cisco’s methods, products,

systems, services, or processes. To the extent that WSOU’s alleged cause of action for

infringement of any of the Asserted Patents is based on the doctrine of equivalents, Brazos is barred

under the doctrine of prosecution history estoppel and/or other limits to the doctrine of.

                          SIXTH DEFENSE – FAILURE TO MARK

       To the extent WSOU has failed to comply with the notice requirements of 35 U.S.C. § 287,

WSOU is barred from all monetary relief for acts that occurred prior to WSOU providing actual

notice to Cisco.

                     SEVENTH DEFENSE – LIMITATION OF DAMAGES

       Pursuant to 35 U.S.C. § 286, WSOU is barred from recovering any damages for acts that

occurred more than six years before it filed the Complaint in this action.



                                                  29
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 30 of 33




                     EIGHTH DEFENSE – WAIVER AND ESTOPPEL

       WSOU’s claims are barred, in whole or in part, by the doctrines of waiver and/or equitable

estoppel.

                             NINTH DEFENSE – UNCLEAN HANDS

       WSOU’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                        TENTH DEFENSE – NO ATTORNEYS’ FEES

       WSOU cannot prove that this is an exceptional case justifying an aware of attorneys’ fees

against Cisco under 35 U.S.C. § 285 or otherwise.

                                    PRAYER FOR RELIEF

       Cisco respectfully requests that this Court enter judgment in their favor against WSOU,

and grant the following relief:

        A.      A judgment dismissing WSOU’s Complaint against Cisco in its entirety with

                prejudice;
        B.      An Order declaring that WSOU, its officers, directors, agents, servants,

                employees, and attorneys, and those persons in active concert with them, take

                nothing on the claims asserted in the Complaint;

        C.      A Declaration that Cisco has not infringed any valid claim of any of theAsserted
                Patents and is not liable on Counts 1 through 5;
        D.      All costs be taxed against WSOU;

        E.      A finding that this case is exceptional pursuant to 35 U.S.C. § 285 and awarding

                Cisco its reasonable attorneys’ fees, expenses, and costs incurred in connection

                with this action;

        F.      An award to Cisco its costs, expenses, disbursements, and attorneys’ fees incurred
                in connection with this action; and

        G.      Any such other relief in favor of Cisco and against WSOU as the Court may deem



                                               30
Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 31 of 33




         appropriate and just under the circumstances.

                                  JURY DEMAND

Cisco requests a jury trial for those issues so triable herein.




                                          31
       Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 32 of 33




DATE: April 19, 2021.
                                         Respectfully Submitted,


                                         Brian Rosenthal with permission,
                                         by Michael E. Jones

                                         Michael E. Jones
                                         SBN: 10929400
                                         POTTER MINTON
                                         110 North College, Suite 500
                                         Tyler, TX 75702
                                         mikejones@potterminton.com
                                         Telephone: (903) 597-8311
                                         Facsimile: (903) 593-0846

                                         Brian Rosenthal
                                         Katherine Dominguez
                                         Allen Kathir
                                         Admitted pro hac vice
                                         brosenthal@gibsondunn.com
                                         kdominguez@gibsondunn.com
                                         akathir@gibsondunn.com
                                         GIBSON, DUNN & CRUTCHER LLP
                                         200 Park Avenue
                                         New York, NY 10166
                                         Tel: (212) 351-4000

                                         Ryan Iwahashi
                                         Admitted pro hac vice
                                         riwahashi@gibsondunn.com
                                         GIBSON, DUNN & CRUTCHER LLP
                                         1881 Page Mill Road
                                         Palo Alto, CA 94304
                                         Tel: (650) 849-5367

                                         Kenneth G. Parker
                                         kparker@gibsondunn.com
                                         GIBSON, DUNN AND CRUTCHER LLP
                                         3161 Michelson Drive
                                         Irvine, CA 92612
                                         Tel: (949) 451-4336

                                         Attorneys for Defendant Cisco
                                         Systems, Inc.
        Case 6:21-cv-00128-ADA Document 23 Filed 04/19/21 Page 33 of 33




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on April 19, 2021, I electronically filed this document with
the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing to
all counsel of record, all of whom have consented to electronic service in this action.

                                                     /s/ Michael E. Jones
